CALOGERO, C.J.,
concurring. I agree that the application should be denied as moot for the following reasons. The district court judge denied the temporary restraining order sought by the plaintiffs. The court of appeal denied the plaintiffs’ writ application. The plaintiffs sought a writ in this Court. Before this Court had an opportunity to act, the United States District Court for the Eastern District of Louisiana granted a temporary restraining order preventing the Orleans Parish School Board from conducting the meeting on Friday evening, June 4, 2004, which action made moot the plaintiffs’ request in this matter to enjoin that same meeting.
JOHNSON, J., would deny the writ.
WEIMER, J., would deny the writ.